Citation Nr: 1328521	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  13-15 590	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for bilateral 
cataracts.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appellant is a Veteran who had active service in the 
United States Navy from December 1960 to August 1980, when 
he retired; his records reflect that he served, in 1967, on 
the USS SANCTUARY (AH-17) (a ship which operated 
continuously on close coastal waters of the Republic of 
Vietnam from 1967-1971, with evidence that crewmembers went 
ashore on liberty leave).  This case comes before the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
issued by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Manila, the Republic of the 
Philippines.

In addition to the paper claims files, there is an 
electronic file (Virtual VA) associated with the claims.  
Virtual VA does currently contain evidence pertinent to the 
claims that is not included in the paper claims file - 
namely, VA treatment records (CAPRI) dated between September 
2011 and December 2011.

The appellant has represented himself throughout the appeal.  
While he is free to proceed in this manner, the Board simply 
reminds the appellant that assistance, and representation, 
is available without charge from any number of accredited 
Veterans' service organizations and that he can obtain 
information about how to contact these organizations, as 
well as a Form 21-22, Appointment of Representative, from 
the RO.

In December 2012, a videoconference hearing was held before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary with respect to the issues on appeal.  
Accordingly, further appellate consideration will be 
deferred and this case remanded to the AMC/RO for action as 
described below.

The evidence of record reflects that the appellant has been 
in receipt of treatment for his claimed disabilities from 
various private health care providers.  However, the 
associated records have not been included in the evidence of 
record.  The evidence of record also indicates that the 
appellant received VA treatment in the 1990s from the VA 
Northern California Health Care System, including at 
Pleasant Hill, but the associated records have not been 
included in the claims file.  In addition, it appears that 
the appellant received care at the Naval Medical Center in 
Oakland, but no retired military medical treatment records 
have been included in the claims file.

VA is therefore on notice of records that may be probative 
to the claims.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  In addition, records generated by federal 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn 
v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  The AMC/RO should obtain all 
of the relevant retired military (DOD and/or TRI-CARE) 
records reflecting any treatment since August 1980, and 
associate them with the claims file.  The AMC/RO should also 
obtain all of the relevant VA treatment records since August 
1980 not already of record and associate said records with 
the claims file.  In addition, the AMC/RO should obtain all 
of the relevant private medical records reflecting any 
treatment for hypertension, hearing loss, asthma or 
cataracts since August 1980, and associate them with the 
claims file.

The appellant contends that his currently demonstrated 
hearing loss is related to acoustic trauma he experienced 
while on active duty.  The determination of whether a 
veteran has a ratable hearing loss is governed by 38 C.F.R. 
§ 3.385, which states that hearing loss will be considered 
to be a disability for VA purposes when the threshold level 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
Hertz is 40 decibels or greater; or the thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or speech recognition scores are less than 94 percent.  
38 C.F.R. § 3.385.  "[W]hen audiometric test results at a 
veteran's separation from service do not meet the regulatory 
requirements for establishing a 'disability' at that time, 
he or she may nevertheless establish service connection for 
a current hearing disability by submitting evidence that the 
current disability is causally related to service."  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).  The United States 
Court of Appeals for Veterans Claims (Court) explained that 
the threshold for normal hearing is from 0 to 20 decibels, 
and that higher threshold levels indicate some degree of 
hearing loss.  Hensley, at 157.

Further, the Court opined that 38 C.F.R. § 3.385 operates 
only to establish when a hearing loss can be service 
connected.  Hensley at 159.  It was also found that, 
regardless of when the criteria of 38 C.F.R. § 3.385 are 
met, a determination must be made as to whether the hearing 
loss was incurred in or aggravated by service.  

The appellant has submitted an audiogram from a private 
provider dated in December 2011.  This audiogram indicates 
that the appellant's hearing deficit in each ear meets the 
requirements of 38 C.F.R. § 3.385.  Furthermore, the 
appellant's service medical treatment records contain an 
audiogram dated in March 1975, showing a threshold of 25 
decibels at 500 Hertz in the left ear and a threshold of 45 
decibels at 4000 Hertz in the right ear.  However, no 
clinical opinion as to whether any current hearing loss is 
etiologically linked to the appellant's in-service noise 
exposure has been rendered.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or 
evidence establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims (Court) has stated that 
this element establishes a low threshold and requires only 
that the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the veteran's 
service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, there is evidence of current hearing loss, as 
well as an abnormal in-service audiogram.  Therefore, the 
Board finds that the duty to assist in this case requires 
that a VA medical opinion should be obtained on remand.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited 
handling is requested.)

1.  Assure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, the implementing 
regulations found at 38 C.F.R. § 3.159, and 
any other applicable legal precedent has been 
completed.

2.  Contact the appellant to obtain the 
names and addresses of all VA, private, 
retired military (DOD or TRI-CARE) or 
other government health care providers 
and treatment centers where he has been 
treated for any hypertension, hearing 
loss, asthma or cataracts since 1980.  
After securing the necessary release(s), 
obtain any such available records that 
have not been previously secured.

In particular, obtain all:
       a. VA treatment records from 
VANCHCS, including at Pleasant Hill; 
       b. VA records pertaining to 
treatment since December 2011;
       c. treatment records from the Naval 
Medical Center in Oakland; and
       d. treatment records from private 
providers Dr. Weinstein (cardiologist in 
Redondo Beach, CA), Dr. Hosseini (family 
practice in Redondo Beach, CA) and Dr. 
Beroncal (from August 2002 to the 
present).

3.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims file should contain 
documentation of the attempts made.  The 
appellant and his representative, if any, 
must also be informed of the negative results 
and be given opportunity to secure the 
records.

4.  After the above development is 
completed, arrange for the Veteran to 
undergo VA audiometric testing by an 
audiologist to determine the nature and 
etiology of his claimed bilateral 
hearing loss.  

The entire claims file (i.e. the paper 
claims file and any medical records 
contained in Virtual VA) must be 
reviewed by the examiner in conjunction 
with the examination.  If the examiner 
does not have access to Virtual VA, any 
relevant treatment records contained in 
Virtual VA file that are not available 
must be printed and associated with the 
paper claims file so they can be 
available to the examiner for review.

The audiologist must respond to the 
following specific questions and provide a 
full statement of the basis for the 
conclusions reached:

a. On the basis of the clinical record 
and the known development 
characteristics of the diagnosed 
hearing loss, can it be concluded that 
any such currently diagnosed hearing 
loss existed at the time of Veteran's 
separation from service in August 
1980?  The examiner must discuss all 
hearing testing of record, as well as 
the Veteran's description of his in-
service hearing loss.

b. When is the first documented record 
of the existence of hearing loss for 
the Veteran?  The examiner must 
discuss the Veteran's description of 
his exposure to acoustic trauma during 
service, as well as the audiometric 
testing results of record.

c. Is the Veteran's currently claimed 
hearing loss etiologically related to 
any incident of service, including 
exposure to ship or submarine engine 
noise, or is the claimed hearing loss 
more likely due to some other cause or 
causes, including aging and/or post-
service noise exposure?

Note:  In assessing the relative likelihood 
as to origins and etiology of the Veteran's 
hearing loss, the examiner must apply the 
standard of whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the claimed 
hearing loss is causally or etiologically 
related to the Veteran's active service, or 
whether such a causal or etiological 
relationship is unlikely (i.e., less than a 
50 percent probability), with the rationale 
for any such conclusion set out in the 
report.

Note:  As used above, the term "at least as 
likely as not" does not mean merely within 
the realm of medical possibility, but 
rather that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as it 
is to find against it.

If any opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
must clearly and specifically so specify in 
the report, and explain why this is so.  In 
this regard, if the examiner concludes that 
there is insufficient information to 
provide an etiologic opinion without result 
to mere speculation, the examiner must 
state whether the inability to provide a 
definitive opinion was due to a need for 
further information (with said needed 
information identified) or because the 
limits of medical knowledge had been 
exhausted regarding the etiology of the 
Veteran's hearing loss.  See Jones v. 
Shinseki, 23 Vet. App. 382 (2010).

5.  Upon receipt of the VA audiology 
report, conduct a review to verify that 
all requested findings and opinions have 
been offered.  If information is deemed 
lacking, refer the report to the VA 
audiologist for corrections or 
additions.  See 38 C.F.R. § 4.2 (If the 
findings on an examination report do not 
contain sufficient detail, it is 
incumbent upon the rating board to 
return the examination report as 
inadequate for evaluation purposes.).

6.  Undertake any other warranted 
development.  

7.  Then, readjudicate the claims.  The 
readjudication must reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, case law, statutes and 
regulations.

8.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative, if any, must be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time must be 
allowed for response.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his 
responsibility to report for any scheduled examination and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).

